Title: From John Adams to Louisa Catherine Johnson Adams, 29 January 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo Janry. 29th. 1820—

I have this moment received your journal up to the 15th. of this Month—and I hasten to answer the last question in it Mr John Randolph certainly never wrote to me requesting letters of recommendation for any of his friends—And if any one has reported such a Slander of him, it is certainly very abusive—I cannot imagin who can have suggested such an idea to you—he would scorn the imputation with as much vituperary Oratory as Wedderburne did against Franklin though if he had requested introductions, or recommendations for any of his friends I would have given them as readily at his request, as that of any other Gentleman—
I rejoice that you are acquainted with my old Friend Governour Tichenor whom I always recollect with great pleasure, having conceived as much esteem and affection for him, as for any Gentlemen whom I have known only known for so short a time—I see through all your complaints—that you lead a pleasant life upon the whole—and as pleasant as any public life can be—but you will find in no department of public life, any exemption from frequent twinges—you must retire to Montezillo, or Mount Wollaston for perfect serenity—
I am very glad that the Collegians find so much entertainment—but I fear that the Sirens will seduce them to delay their return to Cambridge beyond the term proscribed to them—not all the beauties of Washington ought to withdraw them from their attachment to the Muses—There is no topic of conversation here—but the Will of Mr Elliot, he has scattered an enormous Mountain of Manure to enrich the Neighbouring Lands—
The Missouri question hurts my feelings and distracts my understanding—that the purchase of Louisiana was unconstitutional or extra constitutional I never had a doubt—but I think the Southern Gentlemen who thought it Constitutional ought not to think it unconstitutional in Congress to restrain the extension of Slavery in that territory—I hope however that the difficulty will be surmounted—and I see no reason why any personal dangers should be incurred by Gentlemen—for though there are no doubt high spirited Men on both Sides we ought to presume they will be Gentlemen, in the House and not treat one another like ruffians—
I am as usual your affectionate Father—
John Adams